DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7-22 are pending and examined in the instant Office action.

Withdrawn Rejections
The rejections under 35 U.S.C. 103 are withdrawn in view of arguments on pages 12-16 of the Remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is reiterated and necessitated by amendment for claims 21-22:
Claims 1-5 and 7-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-5, 7-13, and 18-21 are drawn to methods, and claims 14-17 and 22 are drawn to apparatuses.  The claim(s) recite(s) the judicial exceptions of 

Response to Arguments:
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims recite features that are significantly more than judicial exceptions without identifying these particular features in the Remarks.
While applicant argues that a mathematical concept may not always result in patent ineligible subject matter, applicant does not give reasoning as to why this is the case for this particular set of claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is newly applied:
Claims 1-3, 6-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. [PNAS, volume 96, 1999, pages 9236-9241] in view of Chin et al. [US PGPUB 2002/0142305 A1].
Claim 1 is drawn to a measurement method for measuring a test substance contained in a biological sample based on a predetermined measurement principle.  The method comprises measuring the test substance using a first measurement reagent 
Claims 14, 16, and 22 are drawn to similar subject matter as claim 1, except claims 14, 16, and 22 are drawn to an apparatuses.
Claims 18 and 20-21 are drawn to similar subject matter as claim 1.
The document of Vogelstein et al. studies digital PCR.  The Materials and Methods Section on pages 9236-9237 of Vogelstein et al. that two different reagents (MB-GREEN and MB-RED) are used to detect genetic mutations in genes of tissue or specimens.  Figure 5 on page 9240 of Vogelstein et al. applies the analysis to a stool 
However, Vogelstein teaches a single cut-off ratio of unity.
The document of Chin et al. studies methods for diagnosing and monitoring ovarian cancer by screening gene copy numbers [title].  Paragraph 229 of Chin et al. teaches conducting an analysis of mutation using a Cy3 (green): Cy5 (red) ratio.  Cut-off values were either three standard deviations above (i.e. “gain”) the mean or three standard deviations below the mean (i.e. “loss”).  The area between the cut-off values is considered “normal”.

With regard to claims 2-3, the arithmetic expressions used are the ratios of the red signals to the green signals for each genetic mutation.

With regard to claims 7-13 and 17, the analysis of the stool specimen in Figure 5 of the study of digital PCR of Vogelstein et al. is used to determine the presence of colorectal cancer.  When genetic mutations in nucleic acids are present, the red signals are stronger than the green signals.  When genetic mutations in nucleic acids are not 

With regard to claim 15, Figure 5 of Vogelstein et al. is interpreted to be a display of measured values.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the cut-off value of Vogelstein et al. to use the dual set of related cut-off values of Chin et al. wherein the motivation would have been that Chin gives additional empirical techniques for assessing mutation [paragraph 229 of Chin et al.].  There would have been a reasonable expectation of success in combining Vogelstein et al. and Chin et al. because both studies analogously use red to green fluorescence ratios to analyze the presence of mutations likely to cause cancer.

Response to Arguments:
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.
	Applicant argues that Vogelstein et al. does not teach two related cut-off values.  The document of Chin et al. has been added to address this limitation.  In Vogelstein et 
	On pages 13-16 of the Remarks, applicant argues that independent analysis of Vogelstein et al. is not in the rejection statement for each independent claim.  The commentary of Vogelstein et al. and Chin et al. is equally applicable to each independent claim because each independent claim recites analogous subject matter.  In the arguments, applicant has no arguments to other independent claims (besides claim 1) that are specific to the other independent claims. 

Related Prior Art
	The prior art Tammero et al. [US PGPUB 2011/0021368 A1; on IDS] studies methods for threshold determination in multiplexed assays [title].  While the assays of Tammero et al. have cut-off thresholds (as illustrated in the cover figure), each assay has a singular cut-off threshold.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Claims 4-5 and 19 are free of the prior art because the prior art does not teach the mathematical limitations of the claims.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.

	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	7 February 2022